Citation Nr: 9928191	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-23 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder.

2.  Entitlement to special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1944.  

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied an increased rating 
for a seizure disorder and entitlement to special monthly 
pension based on the need for aid and attendance or on 
account of being housebound.  

The RO in a November 1997 rating action granted an increased 
rating to 20 percent for the service-connected seizure 
disorder.  The veteran's representative, on VA Form 646 dated 
January 14, 1999, stated that he and the veteran considered 
the grant of a 20 percent rating a full grant of the benefits 
sought on appeal regarding this issue.  

In rating dated January 29, 1999, the RO held that the 
veteran was entitled to special monthly pension benefits 
based on the need for aid and attendance from July 7, 1998.  
The RO thereafter issued a supplemental statement of the case 
which listed the issue as "Entitlement to aid and attendance 
benefits before 7-7-98."  The veteran has not indicated 
disagreement with the assignment of the effective date of the 
award of special monthly pension.  The notice of disagreement 
(NOD) to the denial of entitlement to special monthly pension 
benefits does not constitute a NOD as to any down-stream 
elements such as the effective date of the award.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In January 1999, before the case was sent to the Board, 
the veteran's representative on VA Form 646 stated that the 
veteran considered the grant of an increased rating to 20 
percent for seizure disorder as a full grant of the benefit 
sought on appeal as to this issue.

2.  Later in January 1999, the RO allowed the veteran's claim 
for special monthly pension benefits on account of the need 
of regular aid and attendance.


CONCLUSION OF LAW

There is no allegation of error of fact or law regarding 
either issue developed for appellate consideration.  
38 U.S.C.A. § 7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the veteran has stated that he considers the RO's 
decision to increase the rating for his seizure disorder from 
10 percent to 20 percent to constitute a full grant of the 
benefit sought on appeal as to this issue, and the RO has 
granted the veteran's claim of entitlement to special monthly 
pension, there is no longer an allegation of error of fact or 
law for the Board's consideration.  Without such an 
allegation, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case.


ORDER

The issues of entitlement to an increased rating for a 
seizure disorder and of entitlement to special monthly 
pension benefits are dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

